Citation Nr: 0100716	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  99-16 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for sleep apnea.  

2.  Entitlement to service connection for a heart disorder.  

3.  Entitlement to an evaluation in excess of 30 percent for 
residuals of a fractured left tibia, post operative 
meniscectomy with traumatic arthritis of the left knee.  

4.  Entitlement to a total disability rating based upon 
individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant served in the U.S. Air Force from November 1968 
to August 1972 and from September 1972 to January 1973.  He 
also served in the U.S. Navy from March 1974 to July 1987.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  In that determination, the RO denied the 
appellant's application to reopen a previously denied claim 
of service connection for heart disease, denied the claims of 
service connection for sleep apnea and a right knee disorder 
secondary to the left knee disability, denied an evaluation 
in excess of 30 percent for a left knee disability, and 
denied a total disability rating based upon individual 
unemployability.  The appellant disagreed with these 
determinations and this appeal ensued.  

In a December 1999 rating decision, the RO granted service 
connection for a right knee disability secondary to the 
already service-connected left knee disability.  That 
decision constituted a full award of that benefit sought on 
appeal.  See Holland v. Gober, 124 F.3d 226 (Fed. Cir. 1997), 
rev'd sub nom. Holland v. Brown, 9 Vet. App. 324 (1996); 
Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) 
(notice of disagreement applies only to the element of the 
claim being decided, such as service-connectedness).  For 
these reasons, the Board no longer has jurisdiction over this 
service-connection claim.  

The Board observes that the claim for service connection for 
heart disease was presented as whether new and material 
evidence had been submitted to reopen the veteran's claim. In 
February 2000, the RO held that new and material evidence had 
been submitted and addressed this issue on the merits. The 
Board will do likewise.  The claim seeking a higher 
evaluation for the left knee disability will be addressed in 
the Remand section of this decision.  The claim seeking 
individual umemployability is deferred pending completion of 
the action required in development of the left knee claim.  


FINDINGS OF FACT

1.  The evidence of record shows that sleep apnea is not 
related by competent evidence to the appellant's service.  

2. Heart disease was not present in service or manifested 
within one year thereafter, and is not shown to be otherwise 
related to service or to service-connected hypertension.  


CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. § 3.303 (2000).  

2. A heart disorder was not incurred in or aggravated by 
active service, and is not proximately due to or the result 
of a service-connected hypertension.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107(a) (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2000). 


 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Sleep Apnea

When the appellant initiated his claim seeking service 
connection for sleep apnea, pertinent law and regulations 
required that VA determine whether the claim was well 
grounded.  Only if it were could VA then assist the appellant 
in the development of pertinent facts and adjudicate the 
merits of the claim.  38 U.S.C.A. § 5107 (West 1991);  Morton 
v. West, 12 Vet. App. 477, 485 (1999).  During the pendency 
of this appeal, Congress eliminated the well-grounded-claim 
requirement and enacted substantial additions and revisions 
to the law governing VA's duty to assist claimants in the 
development of their claims.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(essentially overruling Morton).  

The Veterans Claims Assistance Act of 2000 mandates that VA 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim for a benefit, but 
does not require VA to provide assistance if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The assistance provided shall 
include obtaining medical records from all sources identified 
by the appellant, including VA, other Federal agencies, and 
private facilities and health-care providers.  VA must also 
provide a medical examination or obtain a medical opinion 
when such an examination or opinion is necessary to make a 
decision on the claim.  VA shall treat an examination or 
opinion as being necessary to make a decision if the evidence 
of record, taking into consideration all information and lay 
or medical evidence (including statements of the claimant), 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability, and indicates that the disability or symptoms may 
be associated with the claimant' s active military, naval, or 
air service, but does not contain sufficient medical evidence 
for VA to make a decision on the claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. 106-475, 114 Stat. 2096, ____ 
(2000) (to be codified as amended at 38 U.S.C.A. § 5103A).  

In this case, the record contains the appellant's service 
medical records, and includes various clinical documents 
dated during and after 1998 showing sleep apnea.  A review of 
the appellant's statements of records does not identify other 
sources of information pertinent to the claim.  The RO has 
thus obtained relevant records pertaining to this claim that 
were identified by the appellant.  Moreover, the RO afforded 
the appellant examinations in September 1999 and January 
2000.  VA has satisfied its duty to assist the appellant in 
the development of facts pertinent to the claim.  On 
appellate review, the Board sees no areas in which further 
development may be fruitful.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In this case, the service medical records are entirely silent 
as to any findings of sleep apnea.  At his separation 
examination in July 1987, he noted that he did not have 
trouble sleeping.  The first showing of record concerning 
sleep apnea was in June 1998, when VA clinical records noted 
the disorder.  Further VA clinical records through February 
2000 identified sleep apnea.  Additionally, a VA physician 
wrote in an August 1998 statement that the appellant had 
multiple medical problems, including sleep apnea.  
Examination in September 1999 showed that sleep apnea was 
diagnosed two years previously, and that despite treatment he 
continued to snore and fall asleep easily during the day.  
Examination in January 2000 indicated that the appellant 
complained of sleep apnea for the previous two years.  

While the record obviously shows current evidence of sleep 
apnea since 1998, those findings are approximately 11 years 
after the appellant separated from service in 1987.  The 
evidence of record lacks any discussion of the etiology of 
that disorder, and specifically any indication that the 
disorder was related to service or to a service-connected 
disability.  In the absence of such evidence, despite 
assistance provided by VA, it is the determination of the 
Board that the preponderance of the evidence is against the 
claim of entitlement to service connection for sleep apnea.  

II.  Service Connection for Heart Disease

In a September 1996 decision, the Board denied the 
appellant's claim of service connection for a heart disorder. 
When the Board rendered its decision in September 1996, the 
evidence of record included the following:

? The service medical records, which showed the 
appellant's complaints of chest pain, a finding of a 
systolic murmur, and normal cardiac evaluation by 
electrocardiogram, echocardiogram, and exercise stress 
tests.  In short, the records did not show any 
confirmation of cardiac disease.  

? VA examination in February 1988 showing the appellant's 
complaints of chest pain and left arm numbness, a 
possible slight murmur, and a normal electrocardiogram 
and chest x-ray study.  

? Post-service private treatment records in 1991 and 
1992, which identified hypertension and 
hypercholesterolemia, but no indication of organic 
heart disease.  

? VA examination in October 1992, showing a heart murmur 
with differential diagnosis of congenital aortic valve 
disease and hypertrophic obstructive cardiomyopathy.  
An electrocardiogram was interpreted as normal.  

Since that decision in September 1996, additional evidence 
has been submitted, including:

? VA clinical records in June 1993 showing a normal 
electrocardiogram.  

? VA clinical records in September 1995 noted the 
potential for chest pain, but no complaints at that 
time.  

? VA clinical records in April 1997 showing an abnormal 
electrocardiogram and a chest x-ray finding of mild 
cardiomegaly.  

? VA clinical records in August 1997 found a small heart 
and no definite ischemia based on myocardial perfusion 
procedure.  A treatment record entry also noted mild 
cardiomegaly. 

? A private physician's examination report in July 1998, 
which showed a past medical history of heart disease, 
apparently based on the appellant's statement to the 
physician.  

? VA echocardiogram in December 1998 reported normal 
chamber sizes and aortic valve thickening.  

? VA clinical records in March 1999 indicated that there 
was mild cardiomegaly.  

? Examination in September 1999 indicated that the 
appellant, per his history, had two heart attacks and 
took nitroglycerin for his heart murmur, which the 
examiner noted made no sense.  The diagnoses included 
atypical chest pain, chronic congestive heart failure, 
and cardiomegaly by x-ray study.  It was noted that the 
cardiac evaluation was difficult due to the appellant's 
obesity and that an electrocardiogram revealed an old 
inferior infarction, age undetermined.  

? Another examination in January 2000 indicated that 
evaluation was difficulty due to the appellant's morbid 
obesity.  A chest x-ray was normal except for right 
cardiac enlargement and cardiac evaluation revealed 
reduced heart tones, regular rhythm, and no murmur.  An 
electrocardiogram showed an old inferior infarction.  
The diagnoses included right side cardiac enlargement 
and abnormal electrocardiogram.  The examiner opined 
that the appellant's heart problems were secondary to 
his obesity, pulmonary overload, and sleep apnea.  The 
examiner also noted that there was not then any 
congestive heart failure and that hypertension would 
normally cause left-sided, rather than right-sided, 
heart enlargement.  

? VA clinical records in January and February 2000 
indicated a history of congestive heart failure and 
cardiology findings that posed a significant risk for a 
planned noncardiac surgery.  These findings included 
mild cardiomegaly, ectatic thoracic aorta, no definite 
venous congestion or pleural effusion, and mildly 
increased opacification in the left retrocardiac 
region.  

? VA clinical records in October 2000 indicating that the 
appellant needed to get his congestive heart failure 
under control.  

VA's development of the record must be in compliance with the 
Veterans Claims Assistance Act of 2000, Pub. L. 106-475, 114 
Stat. 2096 (2000), discussed earlier in this decision.  With 
respect to this claim concerning heart disease, the record 
contains the appellant's service medical records, and 
includes various clinical documents concerning the claimed 
heart disability.  Because the appellant has not informed VA 
of other sources of information pertinent to the claim, it 
appears that it has obtained the relevant records pertaining 
to this claim that were identified by the appellant.  VA also 
afforded the appellant examinations in September 1999 and 
January 2000 that addressed the nature of his claimed heart 
disability.  These actions satisfied VA's duty to assist the 
appellant in the development of facts pertinent to the claim.  
On appellate review, the Board sees no areas in which further 
development may be fruitful.  

As to the merits of the claim, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 
38 C.F.R. § 3.303.  Because the appellant served continuously 
for 90 days or more during a period of war or during 
peacetime service after December 31, 1946, cardiovascular 
disease, including hypertension, manifested to a degree of 
10 percent within one year from the date of termination of 
such service shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. A disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  
38 C.F.R. § 3.310(a).  Secondary service connection may also 
be established for a nonservice-connected disability which is 
aggravated by a service connected disability.  In this 
instance, the veteran may be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  
As the RO has already established service connection for 
hypertension, the claim here must focus on his claimed heart 
disease based on the evidence summarized above.  

There is no doubt that the appellant has various cardiac 
symptoms, as described in a series of post-service clinical 
records beginning in 1997.  VA clinical records in 1997 
showed an abnormal electrocardiogram and mild cardiomegaly, 
although no definite ischemia.  VA echocardiogram in December 
1998 reported normal chamber sizes and aortic valve 
thickening.  In 1999, VA clinical records identified mild 
cardiomegaly and examination revealed diagnoses of atypical 
chest pain, chronic congestive heart failure, and an old 
inferior infarction, age undetermined.  Another examination 
in January 2000 noted right cardiac enlargement, reduced 
heart tones, an old inferior infarction, and an abnormal 
electrocardiogram.  VA clinical records in 2000 revealed 
congestive heart failure, mild cardiomegaly, ectatic thoracic 
aorta, and mildly increased opacification in the left 
retrocardiac region.  

Prior to 1997, though, the available evidence of record does 
not identify cardiac symptomatology, other than the 
appellant's subjective complaints of chest pain.  The service 
medical records did not confirm the onset of cardiac disease; 
VA examination in February 1988 showed complaints of chest 
pain and left arm numbness and a possible slight murmur, but 
a normal electrocardiogram and chest x-ray study; post-
service private treatment records in 1991 and 1992 provided 
no indication of organic heart disease; VA examination in 
October 1992 showed a differential diagnosis of congenital 
aortic valve disease and hypertrophic obstructive 
cardiomyopathy, with a normal electrocardiogram; and VA 
clinical records in 1993 and 1995 revealed a normal 
electrocardiogram and no complaints of chest pain, 
respectively.  

For the appellant to prevail in this claim, the record must 
include probative evidence linking the current symptomatology 
to service, the one-year period immediately after the 
appellant separated from service, or the service-connected 
hypertension.  The only evidence of record suggesting such 
links are the appellant's contentions advanced in his various 
statements.  Similarly, the private physician's examination 
report of July 1998 showing a past medical history of heart 
disease was based on his statement to the physician.  
Generally, statements prepared by lay persons ostensibly 
untrained in medicine cannot constitute competent medical 
evidence.  A layperson can certainly provide an eyewitness 
account of visible symptoms, such as, in this case, 
complaints of chest pain.  Layno v. Brown, 5 Vet. App. 465, 
469 (1994).  However, the capability of a witness to offer 
such evidence is different from the capability of a witness 
to offer evidence that requires medical knowledge.  For the 
most part, a witness qualified as an expert by knowledge, 
skill, experience, training, or education must provide 
medical testimony.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  See LeShore v. Brown, 8 Vet. App. 406, 408-09 
(1995) (information provided by a lay person and recorded by 
a medical professional, unenhanced by medical comment, cannot 
assume the character of competent medical evidence).  Because 
the record does not indicate that the appellant possesses 
this requisite expertise, his statements or the statements of 
others derived from his contentions cannot service as 
competent or probative evidence linking the current findings 
to service.  

Most significant in this case are the examination reports in 
September 1999 and January 2000.  The examiner found an 
evaluation difficult, due to the appellant's obesity, but 
concluded that the appellant's heart problems were secondary 
to his obesity, pulmonary overload, and sleep apnea, none of 
which are related to service.  Moreover, the examiner 
reported, any impact of the service-connected hypertension 
would normally be left-sided, rather than the diagnosed 
right-sided, heart enlargement.  In other words, the examiner 
determined that the current cardiac symptomatology related to 
noncardiac origins unrelated to the appellant's service, the 
one-year period immediately following service, or service-
connected hypertension.  For the reasons noted, based on the 
evidence of record, it is the determination of the Board that 
the preponderance of the evidence is against the claim of 
service connection for a heart disorder. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107(a); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310. 



ORDER

Service connection for sleep apnea is denied.  

Service connection for a heart disorder is denied.  


REMAND

As for the claim for an evaluation in excess of 30 percent 
for the left knee disability, the Veterans Claims Assistance 
Act of 2000 mandates that VA make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit.  Part of that assistance 
includes the provision of a medical examination when one is 
necessary to make a decision on the claim, as when the 
evidence of record does not contain sufficient medical 
evidence for VA to make a decision on the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. 106-475, 114 Stat. 
2096, ____ (2000) (to be codified as amended at 38 U.S.C.A. 
§ 5103A).  

In this case, the record contains copies of VA clinical 
records concerning the left knee, an August 1998 private 
surgical consultation discussing the left knee in relation to 
an industrial accident, and a September 1999 private internal 
medicine evaluation discussing in part the left knee.  None 
of these documents, though, addressed the criteria for 
evaluating knee disability contained in VA Schedule for 
Rating Disabilities.  See 38 C.F.R. Part 4 (2000).  Also of 
record is an October 1999 private examination report 
concerning the left knee disability, but this examination 
focused primarily on the relationship between the service-
connected left knee disability and the appellant's right knee 
complaints.  It also did not address itself to the criteria 
necessary for a higher evaluation.  Therefore, the case is 
REMANDED for the following development:  

1.  The RO should request that the 
appellant supply the names and addresses 
of any individuals or treatment 
facilities that have treated him for the 
left knee disability since January 2000, 
and the dates of such treatment.  After 
securing any necessary releases, the RO 
should obtain complete clinical records 
of such treatment and associate them with 
the claims folder.  

2.  The RO should schedule the appellant 
for an orthopedic examination to 
determine the nature and severity of his 
left knee disability.  The claims folder 
and a copy of this REMAND must be made 
available to the physician for review in 
conjunction with the examination.  The 
pertinent history concerning the 
disabilities should be obtained, and all 
necessary tests and studies, including x-
ray studies and range of motion 
measurements, should be accomplished.  
The report of examination should contain 
a detailed account of all left knee 
orthopedic manifestations found to be 
present.  The examiner should be asked to 
determine whether there is ankylosis of 
the left knee (and, if so, the degree of 
ankylosis), any limitation of extension 
beyond 20 degrees limitation, or 
impairment of the tibia and fibula 
analogous to nonunion with loose motion 
requiring a brace.  The orthopedist 
should also be asked to express an 
opinion as to whether pain in the left 
knee could significantly limit functional 
ability during flare-ups or with 
prolonged use, whether any pain or 
functional loss produced additional 
range-of-motion loss in the left knee due 
to any weakened movement, excess 
fatigability, or incoordination.  

3.  Thereafter, the RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

4.  When the aforementioned development 
has been completed, the RO should review 
the record to ensure it is in compliance 
with this REMAND.  If not, the RO should 
undertake remedial action before 
returning the claim to the Board.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  

5.  The RO should then readjudicate the 
claim for an evaluation in excess of 30 
percent for the left knee disability and 
the deferred claim for individual 
unemployability.  If any benefit sought 
on appeal remains denied, the appellant 
and his representative should be provided 
with a supplemental statement of the 
case, which must contain notice of all 
relevant actions taken on the claim for 
benefits, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	WAYNE M. BRAEUER
	Member, Board of Veterans Appeals
	Board of Veterans' Appeals

 


